Citation Nr: 0825595	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-37 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected bilateral pes planus.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected partial tear of the left vastus 
lateralis muscle.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

M. Peters, Law Clerk



INTRODUCTION

The veteran had active service from January 1986 until 
January 1992.  

The Board notes that the veteran had a hearing before a 
Decision Review Officer (DRO) in March 2007.  A transcript is 
of record.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  



FINDINGS OF FACT

1.  The service-connected pes planus, while painful and 
tender on use and manipulation, is not shown to cause 
abnormal weightbearing or abnormal shoe wear patterns; 
callosities or other indications of abnormal weightbearing; 
swelling; spasms or other marked deformities such as 
pronation or abduction; disruption of the Achilles tendon 
alignment is not demonstrated.  

2.  The service-connected partial tear of the left vastus 
lateralis muscle is shown to be manifested by pain on motion 
and slightly reduced motion or repetition with no evidence of 
edema, swelling, muscle herniation or any other type of 
tissue loss or damage; more than slight muscle damage is not 
demonstrated  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for the service-connected bilateral pes planus 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a 
including Diagnostic Code 5276 (2007).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected partial tear of the left 
vastus lateralis muscle have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.71 including Diagnostic Code 5314 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In January 2005, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The Board notes that the veteran was informed in a VA letter 
dated in July 2007 about relevant information on disability 
ratings and effective dates in the event that any of his 
claims were granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

While the Board notes that this notification was after the 
initial RO denial in March 2005, the veteran's claims were 
readjudicated in a Supplemental Statement of the Case in July 
2007 which cured the notice deficiencies as related to 
Dingess/Hartman.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  

To the extent that the veteran should have been provided the 
notice required by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), concerning the claim for an increased disability 
evaluation, the veteran was also told in the July 2007 letter 
that VA used a published schedule for rating disabilities 
that determined the rating assigned and that evidence 
considered in determining the disability rating included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  

While the notice of the type of criteria used in rating was 
not provided until the Supplemental Statement of the Case in 
July 2007, the Substantive Appeal in November 2005 had 
statements indicating how his claimed conditions currently on 
appeal adversely affected his employment as well as his daily 
life.  The veteran specifically referenced his inability to 
participate in activities with his child, and the need for 
the veteran to change jobs.  

The Board finds that any notice errors with regard to the 
second and third requirements of Vazquez-Flores are not 
prejudicial, inasmuch as they did not affect the "essential 
fairness of the adjudication" in view of the demonstrated 
actual knowledge of the factors that would lead to a higher 
disability evaluation.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what is necessary to 
substantiate a claim.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant medical examination is of record as of June 2007.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  


Bilateral pes planus claim

The veteran is currently rated as non-compensable for his 
service-connected bilateral pes planus, using Diagnostic Code 
5276 (flatfoot, acquired).  

Under Diagnostic Code 5276, a noncompensable (no percent) 
rating is for application when there is mild disability 
relieved by built-up shoe or arch support.  

A 10 percent rating is for application when there is moderate 
disability evidenced by weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achilles, pain on 
manipulation and use of the feet, either bilaterally or 
unilaterally.  

A 30 percent rating is assigned where the pes planus is 
bilateral and severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  

Finally, a 50 percent rating is assigned where the pes planus 
is bilateral and pronounced, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).  

The veteran has submitted several treatment reports and two 
VA medical examinations.  In December 2004, the VA treatment 
reports show that the veteran complained of a burning pain in 
his feet that radiated up his legs.  

In March 2005, the veteran was given a VA examination.  The 
VA examiner noted no objective evidence of pain, edema, 
tenderness or flatfoot.  The veteran's Achilles alignment was 
normal, and there was no evidence of abnormal weightbearing 
such as callosities or abnormal wear patterns on the soles of 
the veteran's shoes.  

The VA examiner further noted that the veteran's gait was 
normal, but that there was a two hour restriction on standing 
or walking.  The veteran was diagnosed with "metatarsalgia 
both feet, no pes planus."  

The veteran was given a hearing before a DRO at the RO.  The 
veteran testified that he could walk half a block before 
having to rest, but denied ever having been issued arch 
supports for his shoes.  He complained of pain and tenderness 
in his feet, which affected his ability to work and play with 
his son.  The pain subsided when the veteran was not on his 
feet, and he had no problems with his feet while resting.  

Finally, the veteran was seen for a second VA examination in 
June 2007.  During this examination, the veteran complained 
of constant tingling and numbness when using his feet.  He 
complained of a dull ache when resting.  

On examination, the VA examiner noted there was no evidence 
of callosities, abnormal shoe wear, or abnormal 
weightbearing.  Further, there was no evidence of edema, 
redness, effusion or swelling of the veteran's feet.  There 
was tenderness on the bottom middle of the feet, but the 
veteran did not have any flat feet.  

The VA examiner notes that dorsiflexion was 0 to 10 degrees 
and plantar flexion was 0 to 30 degrees, bilaterally.  The VA 
examiner noted that there was pain on motion, but this was 
the same after 3 repetitions.  

In order to meet the criteria for a compensable rating, the 
service-connected bilateral pes planus must be moderately 
disabling, to include having a weight bearing line over or 
medial to the great toe, inward bowing of the tendo achilles, 
and pain on manipulation and use.  
.
The Board acknowledges that the veteran suffers from some 
foot pain on use and tenderness.  

However, the veteran's shoe wear pattern was normal during 
both examinations, and the VA examiner noted there was no 
abnormal weightbearing.  Nor was there any evidence of 
callosities.  

The March 2005 examination specifically stated that the 
veteran's Achilles alignment was normal.  Finally, there was 
no indication that the veteran's feet had any marked 
deformity such as pronation or abduction; swelling; or 
spasms.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 
(2007).  

Accordingly, the veteran's claim for a compensable evaluation 
for service-connected pes planus must be denied.  



Left knee condition 

The veteran's left knee disability is currently rated at 10 
percent under Diagnostic Code 5314.  That Diagnostic Code 
concerns the anterior thigh group muscles (Muscle Group XIV), 
including the sartorius, rectus femoris, vastus externus, 
vastus intermedius, vastus internus, and tensor vaginae 
femoris muscles. Functions include extension of the knee; 
simultaneous flexion of hip and flexion of knee; tension of 
fascia lata and iliotibial (Maissiat's) band, acting with 
Muscle Group XVII in postural support of body; and acting 
with hamstrings in synchronizing hip and knee.  

Under this Diagnostic Code, a 10 percent evaluation 
contemplates moderate disability, while a 30 percent 
evaluation is assigned for moderately severe disability, and 
a 40 percent evaluation is warranted for severe disability.  
See 38 C.F.R. § 4.73, Diagnostic Code 5314 (2007).

The veteran was seen for a VA medical examination in March 
2005.  During the examination, the veteran complained of pain 
in the left knee and occasional stiffness.  He had flare-ups 
2-3 times a week that lasted for a few hours.  These flare-
ups are after long period of standing or walking.  The 
veteran wore a knee brace, but was not wearing it for the 
evaluation.  

On examination, the VA examiner noted that there was no 
objective pain on motion; edema; swelling; redness or 
ligamentous instability.  However, it was noted that the 
veteran had crepitus on movement of his left knee.  The 
veteran was diagnosed with a left knee sprain.  

During the examination,  the x-ray studies revealed no 
evidence of any fractures; dislocations; or any other bone or 
joint abnormalities.  

At the DRO hearing, the veteran stated that he had burning 
pain in his left thigh and above his left kneecap as the 
result of an injury in  a car accident in service and that 
the muscle could not be reattached to the joint by surgery.  
He described the pain as a constant "Charley Horse."  He 
had a hard time walking, doing his job, and participating in 
things like riding bikes and hiking with his children because 
of the constant pain.  

The veteran had another VA examination in June 2007 and 
continued to complain about pain in his leg.  His left leg 
had grown weaker and was stiff, and it locked and gave out, 
but did not have any swelling.  The veteran also stated that 
the flare ups occurred every day for several hours.  

The VA examiner noted that the veteran wore a knee brace, but 
did not need any other ambulatory assistance, such as 
crutches, a cane or a walker.  The VA examiner noted that the 
veteran denied any dislocation of subluxation of the left 
knee.  

Further, the VA examiner stated that the exact muscle group 
injured was the "vastus lateralis, group XIV, anterior thigh 
group."  There were no noted injuries of either bony or 
vascular structures in his left leg, but there was noted to 
be muscle pain.  

The VA examiner noted that there was an inability to move the 
joint through a portion of its range of motion, but it did 
not interfere with activities of daily living because of 
weakness.  There was no tissue loss; tendon damage; bone, 
joint or nerve damage; or muscle herniation.  

The VA examiner stated that the veteran could move his muscle 
through the normal range of motion with sufficient comfort.  
The VA examiner added that the veteran had the endurance and 
strength to accomplish activities of daily living.  

On examination, there was tenderness of the medial, lateral, 
and anterior of the left knee; and there was evidence of pain 
on motion, but no mensical or liagmentous instability.  His 
muscle strength in the left lower extremity was noted at 4 
out of 5.  The range of motion of this left knee was that of 
extension to 0 degrees, which was normal, full extension.  
The veteran's flexion was from 0 degrees to 130 degrees, 
which reduced to 110 degrees after three repetitions.  

The x-ray studies during this examination did not reveal any 
fractures, dislocation, or any other bone or joint 
abnormalities.  

Given the evidence of record, the Board finds that the 
service-connected left knee disability does not meet the 
criteria for the assignment of 20 percent rating based on 
moderate muscle impairment or worse.  The veteran has pain on 
motion, but nearly full motion in his left knee.  

Furthermore, the veteran wears a knee brace, but does not 
need any other ambulatory assistance.  There is no swelling; 
edema; muscle herniation; tendon, bone, joint or nerve damage 
or tissue loss.  

When rating a service-connected disability on the basis of 
limitation of range of motion, the Board must carefully 
consider whether a higher rating is assignable due to 
"functional loss" of a musculoskeletal disability 
separately from consideration under the Diagnostic Codes.  
"Functional loss" may occur as a result of any of the 
DeLuca factors: limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss due to the DeLuca Factors must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40.  

The Board finds that a higher rating for functional loss is 
not for application in this case.  While the veteran 
complained of constant pain and pain on motion, the VA 
examiner specifically stated that the veteran's left leg 
condition did not interfere with his activities of daily 
living.  He further stated that the veteran was not limited 
in these activities by weakness and had the endurance and 
strength to do these activities of daily living.  

Accordingly, a rating in excess of 10 percent for the 
service-connected disability manifested by a partial tear of 
the left vastus lateralis muscle is not for application on 
this record.  

In reaching this appeal's determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

An increased, compensable evaluation for the service-
connected bilateral pes planus is denied.  

An increased evaluation in excess of 10 percent for the 
service-connect left knee disability is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


